TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00822-CR



                                 Bobbie Gutierrez, Appellant

                                                v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
       NO. CR-13-0901, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Bobbie Gutierrez has filed a motion to dismiss her appeal, which is signed

by appellant and her counsel in compliance with the Texas Rules of Appellate Procedure. See Tex.

R. App. P. 42.2(a). We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: April 19, 2016

Do Not Publish